The question here presented is the amount of benefits to which the appellant is entitled, if any, under the Unemployment Compensation Law, R.S. 43:21 et seq.
He claims weekly benefits of $21, based on total earnings of $1,820, in accordance with the provisions of R.S. 43:21 etseq., but the Appellate Division of the Superior Court, reviewing the facts under Rule 3:81-13, determined, as did the Board of Review of the Division of Employment Security of the State Department of Labor and Industry, that the appellant's wages for the base year were only $815.65, with the highest quarterly earnings of $258.50, making him eligible for weekly benefits of $12, with a maximum of $272.
Although the record before us is incomplete, there are mitigating circumstances which warrant our consideration of the whole cause as though properly and completely presented. The testimony submitted below was contradictory and in sharp conflict both as to the rate of compensation and the number of days employed. The facts were resolved by the Board of Review and its findings were sustained by the Appellate Division.
The appellant now contends there was no competent testimony to support the judgment of either tribunal below, but our examination of the proof leads us to a contrary conclusion. There was ample evidence to justify the judgments returned below and nothing appears in the various reasons advanced here to justify a different result.
The judgment below is therefore affirmed but without costs.
For affirmance — Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON — 7.
 For reversal — None. *Page 3